Citation Nr: 1727805	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  05-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder resulting from an
abnormal gait, claimed as secondary to service-connected bilateral pes planus with
calluses and plantar warts.

2.  Entitlement to service connection for a bilateral knee disorder resulting from an
abnormal gait, claimed as secondary to service-connected bilateral pes planus with
calluses and plantar warts.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from February 1976 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In December 2007, March 2011, and August 2015, the Board remanded the case for further development.

The Veteran was previously represented by Disabled American Veterans and J. Michael Woods, but has since conferred power of attorney to The American Legion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the knees and low back, which he contends are caused and/or aggravated by altered gait secondary to his service-connected bilateral pens planets with calluses and plantar warts.

In July 2005, a VA examiner opined that the Veteran's reported back and knee problems are not the result of altered gait.  While the Veteran reported that his foot, knee, and back pain was so severe that he could not stand or walk, the examiner found that x-rays of the Veteran's knees and lumbar spine were normal, and concluded he did not have a current back or knee disability.  Significantly, subsequent MRIs revealed partial tear of the fibular collateral ligament (left knee) and moderate degenerative disc disease and multilevel spinal stenosis.  See VA treatment records (VATR)(September 12, 2009; February 14, 2006).

In August 2006, a VA examiner indicated that MRI shows evidence of early osteoarthritis in the knees.  The examiner opined that it is unlikely that the Veteran's knee osteoarthritis is related to his service-connected foot disability.  The examiner reasoned that osteoarthritis of the knees is not seen in most cases of pes planus and the Veteran's pes planus is not marked.  The examiner further explained that the Veteran's knee osteoarthritis is likely due to increased stress on the joints secondary to obesity.  The examiner also opined that the Veteran's current low back condition is unlikely related to his service-connected foot disability because the degenerative changes in the Veteran's back are minimal and it is very unusual for permanent changes to occur in the lumbar spine as a result of pes planus.

In December 2006, based on review of the Veteran's medical records, his primary treating physician opined that the his back and knee conditions are more likely than not caused or aggravated by his service-connected foot disorder.

In December 2007, the Board remanded the case, in pertinent part, to gain further insight into the nature and etiology of the Veteran's knee and back disorders.

In November 2009, the VA clinician diagnosed bilateral knee degenerative joint disease and chronic lumbar strain, but opined that such could not be attributed to the Veteran's service-connected foot disorder without resorting to mere speculation.  In this regard, the clinician explained that there is no objective means to accurately determine the degree, if any, that the Veteran's foot conditions could have caused or aggravated his knee and spine conditions.  The clinician was unable to conduct a physical examination because the Veteran was incarcerated for multiple counts of burglary and grand theft perpetrated in March 2006.

In July 2012, the Board remanded the case, in pertinent part, to gain further insight into the nature and etiology of the Veteran's knee and back disorders.

In July 2013, a VA clinician opined that it is less likely than not that the Veteran's service-connected foot disability caused his current lumbar spine disability, and that  it is more than not that the Veteran's spinal disorder developed over the course of many years of constant use.  The examiner further explained that bilateral pes planus is not associated with any extra weight shifts to the lumbar spine causing an extra burden in that area.

The clinician also opined that it is less likely than not the Veteran's service-connected foot disability aggravated his current lumbar spine disability.  The rationale was that clinical history of the Veteran's lumbar spine disorder does not show evidence of aggravation.  In this regard, the examiner explained that the spine was treated on an outpatient basis with conservative medical management, has not resulted in neurological defects, and x-rays of the Veteran's lumbar spine had been essentially normal until 2007.

The clinician found that the Veteran has not had a right knee disability, only left knee, partial tear of the fibular collateral ligament at the femoral insertion, which was noted in September 2005.  The clinician opined that it is less likely than not the Veteran's service-connected foot disability caused the current ligament tear as such conditions generally arise from trauma or injury.  The clinician further explained that if the Veteran's foot disability caused a knee disability, then the knee disability would have occurred in both knees.  The examiner also opined that it is less likely than not that the Veteran's service-connected bilateral foot disability aggravated his current knee disability because such has been managed with conservative medical treatment and there is no evidence of disease.

Recent treatment records show radiculopathy of the lower extremities and that the Veteran's knee and back pain has been treated with hydromorpone.  See Private treatment records (November 19, 2015; October 5, 2016).

The Board finds that a VA medical examination is needed to clarify inconsistencies in the July 2013 VA medical opinion.

First, the examiner failed to address the December 2006 medical opinion relating the Veteran's current knee and back disabilities to his service-connected foot disability.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board may not simply adopt a medical opinion that fails to discuss favorable evidence).

Second, the examiner found that the Veteran's lumbar spine disability had not been aggravated because it was managed with conservative treatment, did not manifest with neurological deficits, and lumbar spine x-rays had been normal until 2007.  The Board finds that it is unclear whether the prescription of hydromorphone for knee and back pain amounts to conservative treatment.  The Board further finds the examiner's opinion fails to explain whether the Veteran's lumbar spine disability has been aggravated since 2007.  Moreover, the Board notes that the Veteran has current diagnosis of radiculopathy of the bilateral lower extremities, which, according to the July 2013 examiner's rationale, would evince aggravation.  

Third, the July 2013 opinion appears to have been predicated on the inaccurate factual premise that the Veteran's only current knee disability has been left knee partial ligament tear.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Indeed, the August 2006 and November 2009 VA examination reports show diagnoses of degenerative joint disease of the bilateral knees.  Moreover, the Board notes that, according to the July 2013 VA examiner's rationale, the presence of a bilateral knee disorder may suggest a condition secondary to the service-connected foot disability.

The Board finds that the aforementioned ambiguities and inconsistencies necessitate reexamination.  While on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from July 2016 to present, should be obtained.

Regrettably, another remand is required in this case.  A remand is needed to obtain an adequate VA medical opinion and an opinion in compliance with the Board prior instructions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from July 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate clinician.  After reviewing the claims file, the examiner is to address the following:

(A)  The examiner is to identify any lumbar spine and/or knee disorders present during the pendency of the appeal.  The examiner should specifically address the diagnoses mentioned in the paragraphs above.

(B)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each currently diagnosed lumbar spine and knee disorder is caused by the Veteran's service-connected foot disorder.

(C)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each currently diagnosed lumbar spine and/or knee disorder is aggravated by the Veteran's service-connected foot disorder.  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected foot disability as contrasted to a temporary worsening of symptoms.

The examiner should specifically address the December 2006 medical opinion that the Veteran's current knee and lumbar spine disorders are secondary to his service-connected foot disability.

The examiner should address the following evidence in light of the July 2013 VA examiner's opinion that the Veteran's knee and back disabilities were not aggravated because they have been managed with conservative medical treatment, there is no evidence of neurological defects of the spine, x-rays of the spine have been normal until 2007, and there is no evidence of knee disease: (i) the Veteran's knee and back pain has been treated with hydromorphone, (ii) spinal imaging since 2007, (iii) the diagnoses of radiculopathy of the bilateral of the lower extremities, and (iv) the diagnosis of degenerative joint disease of the bilateral knees.

The examiner's report must include a complete rationale for all opinions expressed.

3.  After making sure that the above actions have been completed and after completing any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



